Citation Nr: 1610526	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-42 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 2004 to October 2005 and had a period of active duty for training from July 2000 to November 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016 the Veteran was scheduled for a videoconference hearing at the St. Louis, Missouri RO, but failed to report.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's October 2009 Form 9, substantive appeal, the Veteran requested a videoconference before a Veterans Law Judge.  In a statement received in March 2010, the Veteran requested to have the videoconference hearing at the St. Louis RO instead of the Chicago RO.  A hearing was scheduled for January 2016 at the St. Louis RO, and notification was sent to the Veteran's State Highway address in December 2015.  That notification was returned to the VA on January 5, 2016 with a description of the Veteran's new address but was not added to the Veteran's virtual file for several days.  On January 6, 2016 a second hearing notification letter was sent to the Veteran's State Highway address.  

The Board notes that while VA has a duty to assist a veteran in the development of her claim, this duty is not limitless.  It is the Veteran's duty to keep VA apprised of her whereabouts and, if she does not do so, VA is not obligated to "turn up heaven and earth" to find her.  Hyson v. Brown, 5 Vet. App. 262.  Regardless, VA received notice (albeit only a day) that her address had changed before sending out the second notification.  Given that VA had constructive notice prior to mailing the second notification of her new address, it is clear that the second notice of her hearing was not sent to her last address of record.  As the Veteran has requested a hearing, and has not been provided one, it is appropriate to remand this case as such hearings are scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Board videoconference hearing at the St. Louis, Missouri RO.  This case should thereafter be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




